COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              A & G COAL CORPORATION AND
               NEW HAMPSHIRE INSURANCE COMPANY
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1390-14-3                                              PER CURIAM
                                                                                     DECEMBER 16, 2014
              EDWARD BRIGHT


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Sarah Y. M. Himmel; Two Rivers Law
                               Group, P.C., on brief), for appellants.

                               (Paul L. Phipps; Mingkwan Emme Collins; Lee and Phipps, P.C.,
                               on brief), for appellee.


                     A & G Coal Corporation and New Hampshire Insurance Company (appellants) appeal a

              decision of the Workers’ Compensation Commission (the “commission”). Appellants allege the

              commission erred in upholding decisions of the deputy commissioner: 1) refusing to leave the

              record open after the hearing to permit appellants to obtain an independent medical examination

              of Edward Bright; 2) finding Bright proved he sustained a work injury by accident; and

              3) concluding Bright established a mechanical change to his body caused by the accident. We

              have reviewed the record and the commission’s opinion and find that this appeal is without

              merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

              Bright v. A & G Coal, Corp., JCN VA00000851999 (June 30, 2014). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-